Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


OFFICE ACTION 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization
Date
By
Reference
10/18/2021
Mahmood Ahmad
Interview



Amendments
This listing or/and amendment of claims provided below will replace all prior versions, and listings, of claims in the application: 


an optoelectronic element configured to generate a current in response to an optical signal;
a conversion element configured to convert the current into a wake-up voltage; 
a first switch configured to switch a wake-up signal for a BMS, in response to the wake-up voltage;
a second resistor connected to the conversion element and a battery such that the wake-up voltage is applied thereto,
wherein the first switch is configured to switch the wake-up signal based on the wake-up voltage, and
wherein the wake-up voltage is a drive voltage to drive the first switch, and the wake-up signal wakes up a controller to turn on the BMS.

2.	(Original)  The BMS power supply management apparatus of claim 1, further comprising:
a second switch configured to switch a current flowing through the first switch.

3.	(Original)  The BMS power supply management apparatus of claim 1, further comprising:
a first resistor connected the optoelectronic element and a battery.

4.	(Cancelled)  

5.	(Currently Amended)  The BMS power supply management apparatus of claim 1, wherein:
the controller is further configured to control the first switch based on the wake-up signal.



7.	(Original)  The BMS power supply management apparatus of claim 5, further comprising:
a first control switch configured to control the first switch, in response to a control of the controller.

8.	(Original)  The BMS power supply management apparatus of claim 2, further comprising:
a second control switch configured to control the second switch, in response to a control of the controller.

9.	(Original)  The BMS power supply management apparatus of claim 5, wherein the optoelectronic element is configured to output an optical signal to another BMS adjacent to the BMS, in response to another control of the controller.

10.	(Original)  The BMS power supply management apparatus of claim 1, wherein the optoelectronic element comprises an infrared light emitting diode (IR LED).

11.	(Currently Amended)   A battery management system (BMS) power supply management method, comprising:
generating a current in response to an optical signal;
converting the current into a wake-up voltage; and
first switching a wake-up signal to be provided to a BMS, in response to the wake-up voltage,
wherein the first switching comprises applying the wake-up voltage to a second resistor connected to a conversion element configured to convert the current into the wake-up voltage and a battery, wherein the first switching of the wake-up signal 
wherein the wake-up voltage is a drive voltage to drive the first switching, and the wake-up signal wakes up a controller to turn on the BMS.

12.	(Original)  The BMS power supply management method of claim 11, further comprising:
second switching the first switched wake-up signal.

13.	(Original)  The BMS power supply management method of claim 11, wherein the converting comprises converting the current into the wake-up voltage through a first resistor connected to an optoelectronic element configured to generate the current and a battery.

14.	(Cancelled)  

15.	(Original)  The BMS power supply management method of claim 11, further comprising:
controlling a first switch to provide power to the BMS based on the wake-up signal.

16.	(Original)  The BMS power supply management method of claim 15, wherein the controlling comprises supplying the power to the BMS by shorting the first switch based on the wake-up signal.

17.	(Original)  The BMS power supply management method of claim 15, wherein the controlling comprises:
generating a first control signal to control the first switch; and
controlling the first switch based on the first control signal.


generating a second control signal to control a second switch to perform the second switching; and
controlling the second switch based on the second control signal.

19.	(Original)  The BMS power supply management method of claim 11, further comprising:
outputting an optical signal to another BMS adjacent to the BMS.

20.	(Original)  The BMS power supply management method of claim 11, wherein the generating comprises generating the current from an infrared ray received through an infrared light emitting diode (IR LED).







Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding to independent claims:
Based on comprehensive search and analysis, the examiner concluded that none of the prior art alone or in combination provides the motivation to teach the following novel claim feature: 
Novel Claim Feature
a second resistor connected to the conversion element and a battery such that the wake-up voltage is applied thereto,
wherein the first switch is configured to switch the wake-up signal based on the wake-up voltage



More specifically, the novel claim feature is further explained using applicant disclosure within the highlighted sections of the diagram below:

    PNG
    media_image1.png
    579
    528
    media_image1.png
    Greyscale



Regarding to the dependent claims:
Claims are found allowable due to their dependence up on already allowed claims and lacking any technical errors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 


Conclusion

The prior art (if any) made of record in the form PTO-892 and not relied upon, should be considered as pertinent to applicant's disclosure. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM, telephone (571) 270-1507, email: mohammed.alam@uspto.gov, and fax (571) 270-2507.  The examiner can normally be reached on 10AM to 6PM (EST), Monday to Friday. If attempts to reach the examiner 
/Mohammed Alam/
Primary Examiner, Art Unit 2851